DETAILED ACTION
This is in response to the request for continued examination filed on 2/24/2021.

Status of Claims
Claims 1 – 11 and 15 – 26 are pending, of which claims 1, 19, and 20 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The double patenting rejection with U.S. Patent 10,416,742 as detailed in the Office Action of 6/17/2020 is maintained.  Applicant states that the instant claims have 

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 6, 8, 9, 19, 20, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., Chinese Patent Application CN 103208835 A (English Machine Translation provided) (hereinafter referred to as Liang) (from Applicant’s IDS) in view of Walley et al., U.S. Patent Application 2011/0127952 (hereinafter referred to as Walley) (from Applicant’s IDS).

Referring to claim 1, Liang discloses “A smart battery of a computing device” (Fig. 1 shows a battery of a vehicle, and as in [0022] this vehicle includes a central processor and a main control board that “computes.”  Therefore, the system of Liang shows a battery of a “computing device”), “comprising: a battery management controller configured to manage one or more battery modules of the smart battery” (Fig. 1 and [0019] shows main control board connected to control board with battery packs and coils, and [0021] describes the main control board managing the battery packs on the control boards); “a plurality of battery control boards connected to the battery management controller via an internal bus” (Fig. 1 and [0019]), “wherein each of the plurality of battery control boards communicates with the other battery control boards and the battery management controller via the internal bus” (Fig. 1 and [0019] – [0021] managing via communication bus.  [0012] two-way transmission of data from each of the control board and the main control board); “and a plurality of charging coils configured to receive power from a wireless signal based on a wireless signal coupling energy received by at least one of the plurality of charging coils, wherein each of the plurality of charging coils connects to at least one of the plurality of battery control boards” (Fig. 1 and [0019] – [0021] charging coils receiving external wireless signals); Fig. 1 and [0019] shows control board with battery packs and coils), “wherein the battery management controller configures at least one of the battery control boards to charge at least one battery module in response to a respective one or more of the plurality of charging coils receiving power from the wireless signal coupling energy” (Figs. 1 and 3 along with [0021] the main control board sends control commands and the corresponding switch is closed for a charging coil and [0024] inducing current in the desired coil for charging).
Liang does not appear to explicitly disclose “wherein each of the plurality of battery control boards communicates with the other battery control boards.”
However, it would have been obvious to one of ordinary skill in the art to utilize Liang’s automobile communication bus so that “each of the plurality of battery control boards communicates with the other battery control boards.”  The Controller Area Network (CAN) Specification version 2.0 is provided as an evidentiary reference to show that CAN, a widely adopted and commonly used protocol, includes multiple nodes that send and receive data, with each node being able to become the master of the bus when the bus is free (pages 6 – 7).  Having each of the battery control boards communicating with the other battery control boards would allow for better management of the charging system.
Liang discloses a switch that either is closed or open.  Therefore, Liang does not appear to explicitly disclose “and to subsequently charge the at least one of the battery modules by modifying operation of the respective one or more of the plurality of 
However, Walley discloses “and to subsequently charge the at least one of the battery modules by modifying operation of the respective one or more of the plurality of charging coils to receive the wireless signal coupling energy differently than a charging coil of another battery control board” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA or FDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
It would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Walley.  One of 
Therefore, it would have been obvious to combine Walley with Liang to obtain the invention as specified in the instant claim.

As per claim 3, Liang discloses “the battery management controller configures at least one of the plurality of battery control boards to modify operation of the respective one or more of the plurality of charging coils to receive the power of the wireless power signal” (Fig. 3 and [0021] main control board sends a signal to control a switch corresponding to a charging coil).
Liang does not appear to explicitly disclose “the battery management controller configures at least one of the plurality of battery control boards to modify operation of the respective one of the plurality of charging coils to receive the power of the wireless signal in at least one of a time division multiplex configuration or frequency division multiplex configuration.”
However, Walley discloses “to modify operation of the respective one of the plurality of charging coils to receive the power of the wireless signal in at least one of a time division multiplex configuration or frequency division multiplex configuration” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA or FDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
It would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Walley.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Walley with Liang to obtain the invention as specified in the instant claim.

As per claim 4, Liang does not appear to explicitly disclose “each of the plurality of charging coils receive the wireless power signal simultaneously.”
However, Walley discloses “each of the plurality of charging coils receive the wireless power signal simultaneously” (Fig. 19 and [0122] “the sharing of the TX coil 428 may be concurrent and/or sequential”). 
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.

The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
Therefore, it would have been obvious to combine Walley with Liang to obtain the invention as specified in the instant claim.

As per claims 5 and 6, Liang discloses “at least one of the plurality of battery control boards is configured to determine whether a parameter of the at least one of the battery modules meets a set capacity threshold” ([0022] – [0023] voltage detecting module of control board), and “wherein the battery management controller adjusts a charging configuration signal of the at least one of the battery modules based on a determination that the parameter of the at least one of the battery modules meets the set capacity threshold” ([0022] voltage data from the control board is transmitted to the main control board and [0024] the main controller board sending a signal to the switch when the battery pack is charged to rated capacity) and “wherein the battery management controller transmits, via the internal bus, the charging configuration signal to the at least one of the plurality of battery control boards to disable a charging coil connected to the at least one of the plurality of battery control boards based on the determination that the parameter of the at least one of the battery modules meets the [0024] determining when to end charging of a battery pack, the main controller board sending a signal to the switch when the battery pack is charged to rated capacity).

As per claim 8, Liang discloses “at least one of the plurality of battery control boards includes at-least one power line, at-least one sensor line, and at-least one control line configured to monitor the at least one of the battery modules and communicate, via the internal bus, with the battery management controller” ([0022] power supply circuit, the control board sends sensed data (voltage, current, temperature) to the main control board, and [0021] main control board sends a signal to control a switch corresponding to a charging coil).

As per claim 9, Liang discloses “one of the plurality of battery control boards includes at-least one temperature control sensor configured to monitor a temperature of the at least one of the battery modules, and wherein the at least one of the plurality of battery control boards disables a respective one or more of the plurality of charging coils based on a determination that the temperature of the at least one of the battery modules” is too high ([0022] temperature detection module of the control board(s) and the control circuit switches off the charging coil to regulate temperature). 
While Liang does not appear to explicitly disclose determining if the temperature of a battery module “meets a set temperature threshold,” it would have been obvious to one of ordinary skill in the art to set a threshold for comparison to a current temperature in order to specify when to take temperature regulation steps.


Referring to claim 19, Liang discloses “A method of charging a smart battery, comprising: determining, by a battery management controller, a charging configuration for managing one or more battery modules of the smart battery” (Fig. 3 and [0021] state information received from control boards, main control board sends a signal to control a switch corresponding to a charging coil); “transmitting, by the battery management controller, a charging configuration signal to one or more battery modules of the smart battery in response to determining the charging configuration” (Fig. 3 and [0021] state information received from control boards, main control board sends a signal to control a switch corresponding to a charging coil), “wherein each battery module includes one of a plurality of battery control boards connected to the battery management controller via an internal bus” (Fig. 1 and [0019] – [0021] managing via communication bus); “receiving power to the smart battery from a wireless signal based on a wireless signal coupling energy received by a plurality of charging coils in the smart battery, wherein each of the plurality of charging coils connects to a respective one of the plurality of battery control boards” (Fig. 1 and [0019] – [0021] charging coils receiving external wireless signals); “and charging at least one battery module connected to a respective one of the plurality of battery control boards in response to a respective one or more of the plurality of charging coils receiving the power from the wireless signal coupling energy” (Fig. 1 and [0019] – [0021] charging coils receiving external wireless signals).

However, Walley discloses “and charging the at least one battery module by modifying operation of the respective one or more charging coils of the respective one of the battery control boards to receive the wireless signal coupling energy differently than a charging coil of another battery control board” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA or FDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.

Therefore, it would have been obvious to combine Walley with Liang to obtain the invention as specified in the instant claim.

Referring to claim 20, claim 19 recites the corresponding limitations as that of claim 20.  Therefore, the rejection of claim 19 applies to claim 20. 
Also, Liang discloses control boards, processors, and communications.  It is understood by one of ordinary skill in the art that processors and controllers utilize instructions stored in memory in order to carry out their processing, control, and communications.  Thus, Liang inherently includes “A computer-readable storage medium storing computer-executable instructions executable by a processor for charging a smart battery in a computing device, comprising” “instructions for” carrying out the method of claim 19.

	As per claim 21, Liang discloses “the battery management controller configures at least one of the battery control boards to” connect “one or more of the plurality of charging coils to receive the wireless signal coupling energy” (Figs. 1 and 3 along with [0021] the main control board sends control commands and the corresponding switch is closed for a charging coil and [0024] inducing current in the desired coil for charging).
to modify operation of the respective one or more of the plurality of charging coils to receive the wireless signal coupling energy differently than one or more charging coils of another battery control board by configuring different charging coils to charge in alternating time periods using time division multiplexing.”
However, Walley discloses “to modify operation of the respective one or more of the plurality of charging coils to receive the wireless signal coupling energy differently than one or more charging coils” “by configuring different charging coils to charge in alternating time periods using time division multiplexing” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.

Therefore, it would have been obvious to combine Walley with Liang to obtain the invention as specified in the instant claim.

As per claim 25, Liang discloses “the battery management controller configures a first battery control board” “one or more respective charging coils to receive the wireless signal coupling energy at a first time period and a second battery control board” “one or more respective charging coils to receive the wireless signal coupling energy at a second time period” (Figs. 1 and 3 along with [0021] the main control board sends control commands and the corresponding switch is closed for a charging coil and [0024] inducing current in the desired coil for charging.  It is understood that one can use Liang’s system to switch in one coil at one time period and another coil at another time period).
Also, Walley discloses “to modify operation of one or more respective charging coils to receive the wireless signal coupling energy at a first time period” and “to modify operation of one or more respective charging coils to receive the wireless signal coupling energy at a second time period” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA or FDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
It would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Walley.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Walley with Liang to obtain the invention as specified in the instant claim.

As per claim 26, Liang discloses “the battery management controller configures a first battery control board to modify operation of a first charging coil to receive the wireless signal coupling energy and transfer charge to a first battery differently than the battery management controller configures a second battery control board to modify operation of a second charging coil to receive the wireless signal coupling energy and Figs. 1 and 3 charging coils each with a corresponding battery, along with [0021] the main control board sends control commands to a control board of each battery pack module and the corresponding switch is closed for a charging coil and [0024] inducing current in the desired coil for charging.  Note that when a coil is connected through a switch, it is receiving the wireless signal energy ‘differently’ than another coil that is not connected through a switch.  The physical features of the trace/wire and switch change the characteristics of the circuit (impedance, inductance, etc.).  See Sattel Autodesk NPL “Everyday App Note: How to Master the Art of RF PCB Design with These Layout Guidelines” provided as evidentiary reference.).
Walley discloses “modify operation of a first charging coil to receive the wireless signal coupling energy” “differently than” configuring “a second battery control board to modify operation of a second charging coil to receive the wireless signal coupling energy” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the 
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
It would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Walley.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Walley with Liang to obtain the invention as specified in the instant claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Walley, further in view of Konanur et al., U.S. Patent Application 2016/0181857 (hereinafter referred to as Konanur) (from Applicant’s IDS).

As per claim 2, neither Liang nor Walley appears to explicitly disclose “each of the plurality of charging coils partially overlaps with at least one other charging coil of the plurality of charging coils.”
However, Konanur discloses another wireless power transmission method wherein “each of the plurality of charging coils partially overlaps with at least one other charging coil of the plurality of charging coils” (Figs. 5 and 9A along with [0056] overlapping coils that can be used for communication or wireless charging).

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Konanur before him or her, to modify the teachings of Liang and Walley to include the teachings of Konanur so that the system includes a plurality of charging coils that partially overlap with each other.
The motivation for doing so would have been to provide a means for improving wireless transmissions between the coils and an external coil even if alignment of the coils with the external coil is not perfect (as discussed in [0049] of Konanur).
Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Konanur.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Konanur with Liang and Walley to obtain the invention as specified in the instant claim.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Walley, further in view of Thorsell et al., U.S. Patent Application 2011/0156637 (hereinafter referred to as Thorsell) (from Applicant’s IDS).

As per claim 7, neither Liang nor Walley appears to explicitly disclose “a position alignment magnet to magnetically align the computing device with a charging station.”
[0023] tray with magnets and device with magnets to ensure proper alignment of coils for charging wirelessly).
Liang, Walley, and Thorsell are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Thorsell before him or her, to modify the teachings of Liang and Walley to include the teachings of Thorsell so that the system includes a charging station and position alignment magnets to align the device and the charging station.  
The motivation for doing so would have been to provide a means for ensuring proper alignment of the coils (as discussed in [0023] of Thorsell).
Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Thorsell.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Thorsell with Liang and Walley to obtain the invention as specified in the instant claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Walley, further in view of Divan et al., U.S. Patent 5,659,237 (hereinafter referred to as Divan) (from Applicant’s IDS) (from Applicant’s IDS).

As per claim 10, neither Liang nor Walley appears to explicitly disclose “each battery module is replaceable with another battery module.”
However, multiple battery module systems with charging apparatus are known to support battery module replacement.  For example, Divan discloses a battery charging apparatus wherein “each battery module is replaceable with another battery module” (column 12 line 28 – column 13 line 2).
Liang, Walley, and Divan are analogous art because they are from the same field of endeavor, which is battery charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Divan before him or her, to modify the teachings of Liang and Walley to include the teachings of Divan so that battery modules are replaceable.  
The motivation for doing so would have been to provide a means for fixing a situation involving a dead battery cell (as discussed in column 12 of Divan).
Therefore, it would have been obvious to combine Divan with Liang and Walley to obtain the invention as specified in the instant claim.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Walley, further in view of Sultenfuss et al., U.S. Patent Application 2017/0063131 (hereinafter referred to as Sultenfuss) (from Applicant’s IDS).

As per claim 15, Liang discloses “a plurality of coils configured to receive power from a” “signal based on a” “signal coupling energy to at least one of the plurality of coils at a same frequency as at least one of the plurality of coils, wherein each of the plurality of coils connects to a respective one of the plurality of battery control boards” (Fig. 1 and [0019] – [0021] charging coils receiving external wireless signals).
Neither Liang nor Walley appears to explicitly disclose coils receiving power from a “radio frequency signal.”
However, Sultenfuss teaches another wireless charging system.  Sultenfuss discloses a power transmitting antenna using high frequency signals to create a magnetic field in order to induce current in a receiving coil ([0082]).  Sultenfuss further states: “There are numerous wireless power standards, having operating frequencies ranging from approximately one hundred kilohertz to greater than six megahertz.  Antenna assembly 400, and magnetic shield 402 in particular, can be made compliant with any wireless power standard” ([0082]).
Therefore, the examiner contends that it would have been obvious to use radio frequency signals.
Liang, Walley, and Sultenfuss are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Sultenfuss before him or her, to modify the teachings of Liang and Walley to include the teachings of Sultenfuss so that the system includes a plurality of coils that work with radio frequencies.

Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Sultenfuss.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Sultenfuss with Liang and Walley to obtain the invention as specified in the instant claim.

As per claim 17, it is known that the frequency of a signal itself is often called the “first harmonic.”  Therefore, the signal itself in claim 15 can be again cited to teach “the radio frequency signal is a harmonic component of a signal.”  (‘The Scientist and Engineer's Guide to Digital Signal Processing’ by Steven W. Smith – Chapter 11 is cited as an evidentiary reference to support this statement.  See Chapter 11 section on ‘Harmonics’).
As above, Sultenfuss states: “There are numerous wireless power standards, having operating frequencies ranging from approximately one hundred kilohertz to greater than six megahertz.  Antenna assembly 400, and magnetic shield 402 in particular, can be made compliant with any wireless power standard” ([0082]).
Therefore, the examiner contends that it would have been obvious to use radio frequency signals.
Liang, Walley, and Sultenfuss are analogous art because they are from the same field of endeavor, which is wireless charging methods.

The motivation for doing so would have been to provide a means for utilizing a high frequency wireless power standard (as discussed in [0082] of Sultenfuss).
Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Sultenfuss.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Sultenfuss with Liang and Walley to obtain the invention as specified in the instant claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Walley, further in view of ‘SMBus Quick Start Guide’ by Roger Fan, NXP (hereinafter referred to as Fan) (from Applicant’s IDS).

As per claim 18, neither Liang nor Walley appears to explicitly disclose “the battery management controller includes at-least one of a System Management Bus (SMBus) or a Smart Battery System (SBS) interface for communicating information between the smart battery and one or more components of the computing device.”
However, Fan discloses another wireless battery charging system wherein “the battery management controller includes at-least one of a System Management Bus  interface for communicating information between the smart battery and one or more components of the computing device” (Introduction: SMBus was designed to allow a battery to communicate with the charger, the system host, and/or other power-related components in the system.  Also section 8: SBS system uses SMBus to allow communication between battery, charger, and host).
Liang, Walley, and Fan are analogous art because they are from the same field of endeavor, which is battery charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Fan before him or her, to modify the teachings of Liang and Walley to include the teachings of Fan so that a smart battery system (SBS) or system management bus (SMBus) is used for communication between components in the system.  
The motivation for doing so would have been to take advantage of the benefits of SMBus, such as easy, efficient management of a battery system (as discussed in Fan section 8).
Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device and charger system, such as the system of Fan.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Fan with Liang and Walley to obtain the invention as specified in the instant claim.

Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Walley, further in view of Kim et al., U.S. Patent Application 2013/0020988 (hereinafter referred to as Kim) (from Applicant’s IDS).

	As per claim 22, Liang discloses “the battery management controller configures at least one of the battery control boards to” connect “the respective one or more of the plurality of charging coils to receive the wireless signal coupling energy” as well as “a charging coil of another battery control board” (Figs. 1 and 3 along with [0021] the main control board sends control commands and the corresponding switch is closed for a charging coil and [0024] inducing current in the desired coil for charging).
	Liang does not appear to explicitly disclose “to modify operation of the respective one or more of the plurality of charging coils to receive the wireless signal coupling energy differently than a charging coil” “to receive the wireless signal coupling energy differently than [another] charging coil.”
	However, Walley discloses “to modify operation of the respective one or more of the plurality of charging coils to receive the wireless signal coupling energy differently than a charging coil” “to receive the wireless signal coupling energy differently than [another] charging coil” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA or FDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
	Neither Liang nor Walley appears to explicitly disclose “by configuring different charging coils at different frequencies using frequency division multiplexing.”
	However, Kim discloses “by configuring different charging coils at different frequencies using frequency division multiplexing” (Fig. 5 and [0068] wirelessly chargeable device 110 receives f1 and f2 while wirelessly chargeable device 405 receives f3. [0026] – [0027] wireless power charge receivers include tuned circuits, [0048] conditioning one or more of the three power charges and tailoring the FDM power charge).
Liang, Walley, and Kim are analogous art because they are from the same field of endeavor, which is battery charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Kim before him or her, to modify the teachings of Liang and Walley to include the teachings of Kim so that different charging coils are configured to different frequencies, and using frequency division multiplexing.  

Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device and charger system, such as the system of Kim.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Kim with Liang and Walley to obtain the invention as specified in the instant claim.

As per claim 24, Liang discloses “the battery management controller configures a first battery control board to” connect “one or more respective charging coils to receive the wireless signal coupling energy at a first frequency and a second battery control board to” connect “one or more respective charging coils to receive the wireless signal coupling energy” (Figs. 1 and 3 along with [0021] the main control board sends control commands and the corresponding switch is closed for a charging coil and [0024] inducing current in the desired coil for charging).
Liang does not appear to explicitly disclose “to modify operation of one or more respective charging coils to receive the wireless signal coupling energy.”
However, Walley discloses “to modify operation of one or more respective charging coils to receive the wireless signal coupling energy” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA or FDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
Neither Liang nor Walley appears to explicitly disclose “one or more respective charging coils to receive the wireless signal coupling energy at a second frequency.”
However, Kim discloses a coil receiving the signal “at a first frequency and” another “charging coil to receive the wireless signal coupling energy at a second frequency” (Fig. 5 and [0068] wirelessly chargeable device 110 receives f1 and f2 while wirelessly chargeable device 405 receives f3. [0026] – [0027] wireless power charge receivers include tuned circuits, [0048] conditioning one or more of the three power charges and tailoring the FDM power charge).
Liang, Walley, and Kim are analogous art because they are from the same field of endeavor, which is battery charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Kim before him or her, to modify the 
The motivation for doing so would have been to provide a means for charging multiple devices independently with a single transmitting coil.
Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device and charger system, such as the system of Kim.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Kim with Liang and Walley to obtain the invention as specified in the instant claim.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Walley, further in view of Sultenfuss.

As per claim 23, Liang discloses “a plurality of coils, each coil being connected to a respective one of the plurality of battery control boards and configured to receive power from a” “frequency signal based on a” “frequency signal coupling energy to at least one of the plurality of coils at a same frequency as at least one of the plurality of coils, and wherein the battery management controller configures at least one of the battery control boards to receive the wireless signal coupling energy through one of the coils” (Fig. 1 and [0019] – [0021] charging coils receiving external wireless signals.  Also Figs. 1 and 3 along with [0021] the main control board sends control commands and the corresponding switch is closed for a charging coil and [0024] inducing current in the desired coil for charging).
Liang does not appear to explicitly disclose a coil receiving power “at a higher frequency than a charging coil of another battery control board using frequency division multiplexing.”
However, Walley discloses a coil receiving power “at a higher frequency than a charging coil of another battery control board using frequency division multiplexing” ([0123] sharing the power transmit coil in a sequential manner with TDMA, [0139] TDMA and FDMA allocation of the transmit coil to first and second devices, and [0140] – [0141] a method for managing a wireless power system that includes allocating the transmit coil to one or more devices in a TDMA or FDMA manner and looping to check for a change in the number of devices in the system).
Liang and Walley are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang and Walley before him or her, to modify the teachings of Liang to include the teachings of Walley so that the battery management controller of Liang configures control boards for TDMA or FDMA receiving of power.
The motivation for doing so would have been to provide a means for sharing a single power transmitting coil among multiple receiving coils (as discussed in [0123] of Walley).  This saves cost and space by avoiding multiple transmitting coils.
Neither Liang nor Walley appears to explicitly disclose coils receiving power from a “radio frequency signal.”
[0082]).  Sultenfuss further states: “There are numerous wireless power standards, having operating frequencies ranging from approximately one hundred kilohertz to greater than six megahertz.  Antenna assembly 400, and magnetic shield 402 in particular, can be made compliant with any wireless power standard” ([0082]).
Therefore, the examiner contends that it would have been obvious to use radio frequency signals.
Liang, Walley, and Sultenfuss are analogous art because they are from the same field of endeavor, which is wireless charging methods.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liang, Walley, and Sultenfuss before him or her, to modify the teachings of Liang and Walley to include the teachings of Sultenfuss so that the system includes a plurality of coils that work with radio frequencies.
The motivation for doing so would have been to provide a means for utilizing a high frequency wireless power standard (as discussed in [0082] of Sultenfuss).
Also, it would have been obvious to use the techniques of Liang’s vehicle battery system in an electronic computing device, such as the device of Sultenfuss.  One of ordinary skill in the art would understand how to implement the techniques of Liang in a non-automotive setting.
Therefore, it would have been obvious to combine Sultenfuss with Liang and Walley to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 26, 2020 have been fully considered but they are not persuasive.
Applicant argues, on page 10 that claim 1 describes how the battery control board modifies how the charging coil receives wireless signal coupling energy while Liang teaches changing whether the energy received by the coil is transferred to the battery.
	Applicant’s arguments, see above, filed 2/24/2021, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Walley, US 2011/0127952.

	Applicant also argues, on pages 10 – 11 that Liang fails to teach communications among the various slave control boards and battery management controller.
Liang’s [0012] describes two-way transmission of data from each of the control board and the main control board.  Further, the rejection has been amended to state 

	Applicant argues, on pages 11 – 12 that Walley teaches that TDMA may be used to transmit energy to receiving power coils, but fails to teach a battery controller modifying the RX coil to receive energy differently that other RX coils.
	The examiner disagrees.  First, as is understood in the art, TDMA is not simply applied at a transmission side of a channel or link.  The receiving side must also provide some circuitry in order to receive valid data.  Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of claim 3 cites Liang as teaching a battery controller modifying the RX coil to receive energy.  Therefore, an argument to Walley for this limitation is not persuasive.

Applicant argues, on page 13 that “Kim does not appear to teach or suggest changing how one or more charging coils receiv[ing] charging energy, responsive to receipt of a charging configuration.”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Controller Area Network Specification version 2.0’ pgs 6 – 7, Bosch, September 1991.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184